Citation Nr: 9932732	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  93-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar, thoracic, and cervical spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1955 to April 
1957.

The instant appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for degenerative arthritis of the cervical 
and thoracic spine.

This case was remanded by the Board in February 1994 for 
further development.  Following that development, 
degenerative arthritis of the lumbar spine was included in 
the claim and service connection for degenerative arthritis 
of the cervical, thoracic, and lumbar spine was denied in a 
May 1994 rating decision.  The case was again remanded for 
further development in a March 1996 Board decision.

In May 1997, the Board denied the appellant's claim.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").

In October 1998, the General Counsel for the Department of 
Veterans Affairs and the appellant's attorney filed a joint 
motion.  The parties asked the Court to vacate and remand 
that portion of the Board's May 1997 decision (incorrectly 
referred to as an April 30, 1997, Board decision in the joint 
motion) that denied the appellant's claim of service 
connection for arthritis of the spine.

The joint motion remanded the matter so that the Board could 
"consider the adequacy of the medical evidence and if 
inadequate, order a new examination to include a thorough 
review of the claims folder and to obtain a definite opinion 
regarding the relationship between Appellant's spinal 
arthritis and service-connected scapula fracture."  The 
joint motion also remanded the matter for the Board to 
"analyze the credibility and probative value of an April 
1994 VA examiner's report which stated that the veteran had 
residuals of an impacted fracture of the left shoulder and 
secondary mild degenerative joint disease."  The Court 
granted the joint motion, vacating and remanding the issue to 
the Board.  Thereafter, this case was remanded by the Board 
in January 1999 for further development.


FINDINGS OF FACT

1.  The appellant is service-connected for residuals of a 
fracture of the left scapula.

2.  X-ray evidence shows that the veteran currently has 
degenerative arthritis of the lumbar, thoracic, and cervical 
spine.

3.  Degenerative arthritis of the lumbar, thoracic, and 
cervical spine was not medically demonstrated until many 
years after service, and it is not shown to be related to the 
veteran's service-connected left scapula disorder.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar, thoracic, and cervical 
spine was not incurred in service on a direct or presumptive 
basis; was not aggravated during service; and is not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a), 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the 
appellant to develop facts in support of well-grounded 
claims.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

VA examinations were performed pursuant to the appellant's 
claim for benefits.  In addition, all available service 
medical records have been obtained.  For these reasons, the 
Board deems VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), to be discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.

A disposition on the merits is now in order.  Therefore, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  Service medical records are silent as 
to any complaints, treatment, or diagnosis of a disorder of 
the cervical, lumbar, or thoracic spine.  The veteran's April 
1957 separation examination noted a normal spine evaluation.  
He is service-connected for residuals of a fracture of the 
left scapula.

The veteran underwent VA examinations in January 1958, 
January 1963, and April 1973.  These examination reports are 
silent as to complaints, treatment, or diagnosis referable to 
degenerative arthritis of the lumbar, thoracic, and cervical 
spine.  A November 1988 VA treatment record noted that the 
veteran sought treatment for left shoulder pain and was 
assessed with osteoarthritis.  VA X-rays from March 1991 
revealed mild degenerative changes in the cervical and 
lumbosacral spine.  The veteran filed informal claims for 
service connection for arthritis of the lumbosacral and 
cervical spine secondary to his service-connected left 
scapula disorder in June and July 1991.  A September 1991 VA 
examination noted degenerative changes throughout the entire 
vertebral column and diagnosed degenerative arthritis of the 
cervical and thoracic spine.

Following the February 1994 Board remand, the veteran 
underwent a VA spine examination in March 1994.  That 
examination report focused on the left shoulder as the 
veteran's sole complaint was of occasional pain in the left 
shoulder.  The physical examination solely addressed the left 
shoulder, and the only diagnosis provided by the examiner 
concerned the left shoulder.  At the conclusion of that 
examination report, it was noted that the veteran's left 
shoulder was to be X-rayed and thereafter he was scheduled 
for an orthopedic examination in April.

The April 1994 VA examination report included the paragraph:  
"This veteran has residuals of an impacted fracture of the 
left scapula.  He had a history of multiple fractured ribs.  
His chest expansion measures 2 inches.  He has mild 
degenerative joint disease, secondary to his fracture 
involving the left shoulder." 

The October 1998 joint motion specifically asked the Board in 
reviewing the claim for service-connection for degenerative 
arthritis of the lumbar, thoracic, and cervical spine to 
"analyze the credibility and probative value of an April 
1994 VA examiner's report which stated that the veteran had 
residuals of an impacted fracture of the left shoulder and 
secondary mild degenerative joint disease."  It appears from 
the context of the joint remand that the author of that 
document believed that the April 1994 VA examination report 
was pertinent to the question of the existence of "a 
relationship between the Appellant's spinal arthritis and his 
service-connected scapula fracture residuals."

The Board does not find the April 1994 VA examination to be 
probative as to the question of a nexus between the service-
connected left shoulder disorder and the degenerative 
arthritis of the lumbar, thoracic, and cervical spine because 
the context of the April 1994 VA examination indicates that 
the "mild degenerative joint disease" mentioned by the VA 
examiner is a reference to degenerative joint disease of the 
left shoulder and not a reference to spinal arthritis.

The Board does not believe that the April 1994 VA examiner 
was referring to spinal arthritis when he mentioned 
degenerative joint disease for several reasons.  First, there 
is no indication that the April 1994 VA examiner had reviewed 
the claims folder.  Thus, it does not appear that the 
examiner was even aware that the veteran had been diagnosed 
with degenerative arthritis of the lumbar, thoracic, and 
cervical spine.  On the other hand, the April 1994 
examination report did address X-rays of the left shoulder 
which had recently been taken.  The examiner noted that the 
X-rays showed "[s]light narrowing of the medial joint space 
of the shoulder."  Thus, it seems more than reasonable to 
infer that the degenerative joint disease mentioned later in 
the examination report was a reference to the results of the 
left shoulder X-rays.  

Second, the only mention of the spine in the entire 
examination report was the sentence "[h]e stands erect with 
no list and demonstrates good cervical spine motion."  The 
remainder of the physical examination addressed the veteran's 
left shoulder.  In other words, the focus of the April 1994 
joints examination was almost exclusively on the left 
shoulder.  For these reasons, it seems reasonable to assume 
that the "mild degenerative joint disease, secondary to 
[the] fracture involving the left shoulder" was a reference 
to mild degenerative joint disease of the left shoulder, not 
the spine.

At the very least, the April 1994 examiner's statement is 
ambiguous.  This ambiguity argues against using the 1994 
examination report as medical evidence of a nexus between the 
service-connected left shoulder disability and the spinal 
arthritis.  Such a nexus is necessary for a grant of service 
connection in this case.  

Following the March 1996 Board remand, the veteran underwent 
another VA examination in September 1996.  Again, the 
veteran's sole complaints were referable to his left 
shoulder.  Examination of the spine was essentially normal, 
and the examiner noted various arthritic changes in the 
spine.  The examiner concluded that "there are no symptoms 
relative to his cervical, dorsal or lumbar spine."

In October 1996 the VA examiner who had prepared the 
September 1996 examination report completed an addendum 
addressing the question of whether there was a relationship 
between the arthritis of the spine and the left scapula 
injury.  Again, he noted that the veteran had no symptoms 
relative to the spine and that the range of motion of the 
spine was satisfactory.  He noted that the X-rays showed 
"osteoarthritic changes of the cervical spine . . . , some 
arthritic changes at T8, T9 and minimal arthritic spurring of 
the bodies of the lumbar spine."  As regards the arthritic 
changes of the spine, he stated that:

The question as to whether these are 
related to the left posterior chest or 
service connected scapula and rib 
residuals is difficult to answer.  The 
patient sustained the injuries to his 
scapula and rib following an incident in 
which an airplane that he was on crashed 
running off the runway with the propeller 
blade braking [sic] and hitting him in 
the posterior chest and shoulder.  Other 
than correlating this with these 
arthritic changes, I am unable to say 
whether these changes are related to the 
scapula and rib fractures or not.

The October 1998 joint remand asked the Board to "consider 
the adequacy of the medical evidence and if inadequate, order 
a new examination to include a thorough review of the claims 
folder and to obtain a definite opinion regarding the 
relationship between Appellant's spinal arthritis and 
service-connected scapula fracture."  Thus, pursuant to the 
Board's January 1999 remand, another VA examination was 
ordered.

The April 1999 VA examination was performed by the same 
physician who had examined the veteran in 1996.  The report 
noted that the claims folder had been reviewed.  The veteran 
reported that in February he had an "attack" of pain in the 
buttocks which lasted several weeks, and he reported that he 
still had an ache in that area.  The veteran stated that he 
had been seen at a VA clinic and had received "two bottles 
of pain pills for arthritis."  He did not complain of any 
cervical or dorsal spine pain.

Physical examination revealed that the veteran could change 
positions without problems, and he had a normal gait.  There 
was no fixed deformity, no abnormality of posture, and normal 
musculature.  He had normal lumbar and cervical lordosis and 
normal dorsal kyphosis.  Range of motion of the lumbar spine 
was 90 degrees flexion, 35 degrees extension, 45 degrees 
lateral extension to either side, and 80 degrees rotation to 
either side.  It was noted that there was no spasm with 
motion, and there was no tenderness along the spinal column.

The examiner noted that the veteran reported experiencing 
"some discomfort" with examination of the back and neck.  
The examiner determined that further X-ray testing was not 
warranted.  He concluded:

The patient has no significant residuals 
of the fracture of his left scapula.  The 
arthritic changes in the cervical, 
dorsal, and lumbar spine are not 
specifically related to the accident in 
which he was involved but are more of an 
aging process, although whether he has 
more of the aging process because of the 
accident cannot be determined.

The Board finds that the medical evidence of record provides 
an adequate basis upon which to make a decision in this case.  
In the absence of any objective pathology involving the 
veteran's cervical, lumbar, or thoracic spine in service, it 
follows that a basis for direct service connection for such a 
disorder has not been established.  It was not until many 
years following the veteran's release from active duty that 
arthritis of the cervical, lumbar, and thoracic spine was 
medically demonstrated.  Accordingly, it follows that service 
connection may not be established for that disorder on a 
direct basis.  38 U.S.C.A. § 1110 (West 1991).

For certain chronic diseases, including arthritis, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  As noted above, the record does not reveal 
complaint, treatment, or diagnosis referable to the spine 
prior to 1991, over 30 years after the veteran's separation 
from service.  Accordingly, it follows that service 
connection may not be established for degenerative arthritis 
of the lumbar, thoracic, and cervical spine on a presumptive 
basis.

This case has been remanded by the Board twice for a medical 
opinion as to the relationship between the veteran's service-
connected left shoulder disorder and his spinal arthritis.  
The pertinent medical evidence of record does not demonstrate 
a relationship between the veteran's service-connected left 
scapula disorder and the arthritis in the spinal column.  As 
noted above, the conclusions of the April 1994 VA examination 
are most reasonably interpreted to mean that there is a link 
between the left shoulder injury in service and degenerative 
joint disease of the left shoulder.  At best, the 1994 
examiner's conclusions were ambiguous.  Thus, that 
examination does not support a grant of service connection in 
this case.

The September 1996 VA examination report noted that the 
examiner was unable to say whether there was a relationship 
between the service-connected left shoulder disorder and the 
current spinal arthritis.  Such a statement is too 
speculative to provide the foundation for a grant of service-
connection.  Finally, the 1999 VA examination report clearly 
stated there was no relationship between the veteran's injury 
to the left shoulder in service and the current X-ray 
findings of degenerative arthritis of the lumbar, thoracic, 
and cervical spine.  Instead, the arthritis was attributed to 
the "aging process."  Any relationship between the "aging 
process" and the injury in service was a question that the 
examiner stated he could not determine.  Thus, as the 1999 
examiner also could not provide medical support for the nexus 
requirement without resort to speculation, his statements 
cannot support a grant of service-connection in this case.  
For these reasons, service connection is not warranted for 
degenerative arthritis of the cervical, lumbar, and thoracic 
spine on the basis of a causal relationship to the service-
connected left scapula disorder.  38 C.F.R. § 3.310 (1998).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991).



ORDER

The claim for entitlement to service connection for 
degenerative arthritis of the lumbar, thoracic, and cervical 
spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

